                        Case 2:18-mj-01651 Document 1 Filed 10/17/18 Page 1 of 4
AO 91 (Rev 11111) Cnnunal Complamt (approved by AUSA Ben1amm)


                                  UNITED STATES DISTRICT COURT
                                                                 for the
                                               Eastern District of Pennsylvania

                  United States of America                          )
                             v.                                     )
                 MYRON SYLVESTER JAMES                              )      Case No.
                                                                    )
                                                                    )
                                                                    )
                              -                                     )
                        Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _             October 17, 2018           __ in the county of _          Philadelphia       in the
       Eastern        District of _      Pennsylvani~ _         , the defendant(s) violated:

            Code Section                                                     Offense Description
 18 USC Section 2113(a)                      Bank Robbery.




         This criminal complaint is based on these facts:
 See Attached Affidavit




         ~ Continued on the attached sheet.




Sworn to before me and signed in my presence.


Date    (Jti .
       . ~ I -t-
                              /'?-~/!("'
City and state:              Philadelphia. Pennsylvania
              Case 2:18-mj-01651 Document 1 Filed 10/17/18 Page 2 of 4



                                                AFFIDAVIT



I, Matthew J. Carey, being duly sworn, hereby depose and say:

        I have been employed by the City Of Philadelphia for the last 11 years, and have been a

detective for the last 6 years. I am presently assigned to the Joint Federal Task Force that investigates,

violations of state and federal laws to include commercial robberies, bank robberies, kidnapping,

fugitives and major theft investigations of pharmaceutical drugs among other violations of the law. The

statements in this affidavit are based on police reports, the recovery of physical evidence from the crime

scene and information provided to me by law enforcement personnel. These statements are true and

correct to the best of my knowledge, information and belief.

        On Wednesday, October 17, 2018 at approximately 10:40AM, P/0 Merrigan and P/0 Bennett,

Philadelphia Police Department {PPD) responded to a radio call for "Robbery in Progress" at the PNC

Bank located at 4060 City Line Avenue, Philadelphia, PA 19131. Upon arrival, P/0 Merrigan and P/0

Bennett were met by the victim/teller who stated that an unknown black male (Offender) walked up her

station and gave her demand note that stated, "I GOT A GUN GIVE ME ALL THE CASH." The victim/teller

complied and gave the Offender approximately $1,747.00 dollars in United States Currency (USC). The

victim/teller stated that the Offender took the USC and walked out of the bank in an unknown direction.

        On October 17, 2018, at 11:15AM, FBI Task Force Officer/PPD Detective Matthew Carey #9225

and FBI Special Agent Greenawalt responded to the PNC Bank and processed the scene. The demand

note was photographed and recovered, and the victim/teller and the witness were interviewed. Video

surveillance still images were also recovered. The victim/teller described the Offender as an older black

male; approximately 5'10, thin build, and clean shaven, wearing tan camouflage pants, a red flannel

button down long sleeve shirt, and a black winter hat.

        Your affiant reviewed the recovered still images and determined they resembled Myron James,

who is a suspect in four previous (4) Bank robberies; two (2) bank Robberies in Philadelphia, one (1)

                                                     1
              Case 2:18-mj-01651 Document 1 Filed 10/17/18 Page 3 of 4



bank robbery in Cheltenham, and one (1) bank robbery in New Jersey. The recovered demand note had

similar verbiage from the recovered demand notes on the aforementioned bank robberies.

        On October 17, 2018, at 12:46PM, FBI Special Agent Adam Cook contacted Detective Casella

(Burlington Township Police Department) and informed him that Myron James is a suspect in a PNC

Bank Robbery that occurred today. SA Cook sent Detective Casella the still images from the PNC bank

robbery. Det. Casella recently arrested James for bank robbery. After viewing the still images from

today's robbery, Det. James positively identified the man depicted in the images as James.

        Detective Casella went to Myron James' known address and observed Myron James exit a blue

Chevy Silverado bearing New Jersey registration S88-KPS and walk into the residence located at 130

New Castle Lane, Willingboro, NJ. James was wearing the same camouflage pants that were depicted in

the still images and enter 130 New Castle Lane, Willingboro, New Jersey. Detective Casella continued

the surveillance of the residence and observed Myron James exit the residence at 130 New Castle Lane

and walk to the rear of the property where there was a blue 10' x 10' shed. James was not holding

anything in his hands as he walked to the rear. The shed is located on the property. At this point, Det

Casella lost sight of James. Det. Casella then observed James walk back into the house holding a black

bag. Detective Casella then called for additional Burlington Township Police Officers to assist.

        On October 17, 2018 at 1:25PM, Detective Casella observed Myron James exit 130 New Castle

Lane and was detained.

        On October 17, 2018 at 2:30PM, at 2045 68th Avenue, Philadelphia, Pa., Special Agent

Greenawalt and Task Force Officer/PPD Detective Patrick Smith #641 showed Robert James (brother of

Myron James) the still images from today's bank robbery and Robert positively identified the male in the

still images as his brother Myron James. Robert James' wife, Annette James, was shown the still images




                                                     2
                                                                   Case 2:18-mj-01651 Document 1 Filed 10/17/18 Page 4 of 4



                               from today's bank robbery and Annette positively identified the male in the still images as Myron James.

                                               The PNC Bank located at 4060 City Line Avenue, Philadelphia, PA 19131 is FDIC insured.




                               SWORN TO AND SUBSCRIBED
                               BEFORE METHIS~DAYOF

        .~'1,-,,.fl~T.q~ER,
.
     ~
      #It.'~
    !!.:
                 .-=-'\;,' - ,-. :. }:,. "2018
      k~·~·"',,<· ·~~~-i·
                    ........
                                       ..  ~   ~
                                                   '4               "'
                                                                         :/k4da_
    ~           ;              Hon. Carql S~ndra Moore Wells,
    -i::. ~....                United Sti3te{Magistrate Judge
    -..".
     -:. ..~
                                               ~               ~-
                                                              ~~

            ~
      "'_:; I                       ....                '"'~
          ·t.,: .                                       ...




                                                                                               3
